Citation Nr: 0837261	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  04-01 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for bilateral leg and 
foot disabilities.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1966 to May 1969.  

Procedural history

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which denied the veteran's claims of 
entitlement to service connection for disabilities of the 
bilateral knees and bilateral legs and feet.  

In November 2005, the veteran presented sworn testimony 
during a personal hearing in Seattle, Washington, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the veteran's VA 
claims folder.  

In a March 2007 Board decision, the issues of service 
connection for bilateral knee disabilities as well as 
bilateral leg and foot disabilities were remanded for further 
development.  The VA Appeals Management Center (AMC) 
continued the previous denial in a June 2007 supplemental 
statement of the case (SSOC).  The veteran's VA claims folder 
has been returned to the Board for further appellate 
proceedings.

Issue not on appeal

In its March 2007 decision, the Board denied the veteran's 
claim of entitlement to service connection for "blood 
clots".  Accordingly, that issue has been resoled and it 
will be discussed no further herein.  See 38 C.F.R. § 20.1100 
(2007).  
Remanded issue

The issue of entitlement to service connection for bilateral 
leg and foot disabilities is being remanded to the RO via the 
AMC) in Washington, DC.  The veteran will be informed if 
further action on his part is required.


FINDINGS OF FACT

1.  The evidence of record clearly and unmistakably 
demonstrates that the veteran's left knee disability pre-
existed his active military service.

2.  The evidence of record clearly and unmistakably 
demonstrates that the veteran's pre-existing left knee 
disability was not aggravated by active duty military 
service.  

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed right knee disability and his military 
service.

4.  The veteran is not service connected for any disability.


CONCLUSIONS OF LAW

1.  The veteran's current left knee disability was not 
aggravated by the veteran's military service, and such may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).

2.  The veteran's current right knee disability was not 
incurred in or aggravated by the veteran's military service, 
and such may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  The veteran's right knee disability is not proximately 
due to or the result of a service-connected disability.  38 
C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for disabilities of 
the right and left knees.  As is discussed elsewhere in this 
decision, the issue of entitlement to service connection for 
bilateral leg and foot disabilities is being remanded for 
additional development.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In March 2007, the Board remanded this matter and ordered VBA 
to forward the veteran's claims folder to a physician in 
order to obtain an opinion as to (1) whether the veteran's 
current bilateral knee disabilities are related to his 
military service, and (2) whether the veteran's current 
varicose veins and/or statis dermatitis is related to his 
military service or his bilateral knee disabilities.  

In May 2007, a VA physician examined the veteran and provided 
an opinion as to whether the veteran's current bilateral knee 
disabilities are related to his military service.  The claims 
were re-adjudicated via the June 2007 SSOC.  As will be 
discussed in greater detail in the Remand section below, the 
VA examiner did not provide an opinion as to the varicose 
veins and/or statis dermatitis.  Because the Board's remand 
instructions were followed as to the veteran's claims of 
entitlement to disabilities of the left and right knees, the 
Board will proceed with its decision as to those two issues.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist a claimant in the development of a claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be 
given to the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in letters 
dated November 2001, June 2005, March 2006 and April 2007.  
The VCAA letters indicated that in order for service 
connection to be granted there must be evidence of an injury 
in military service or a disease that began in or was made 
worse during military service, or that there was an event in 
service that caused an injury or disease; a current physical 
or mental disability shown by medical evidence; and a 
relationship between the disability and an injury, disease, 
or event in military service.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
VCAA letters.  Specifically, the letters stated that VA would 
assist the veteran in obtaining relevant records such as 
medical records, employment records, or records from other 
Federal agencies.  The veteran was also notified that a VA 
examination would be scheduled if necessary to make a 
decision on his claims.  With respect to private treatment 
records, the VCAA letters informed the veteran that VA would 
request such records, if the veteran completed and returned 
the attached VA Form 21-4142, Authorization and Consent to 
Release Information.  

The November 2001 VCAA letter emphasized, "[y]ou must give 
us enough information about these records so that we can 
request them from the person or agency who has them.  It's 
still your responsibility to make sure these records are 
received by us."  [The June 2005 and September 2006 VCAA 
letters contained similar language].

The June 2005 VCAA letter also informed the veteran as 
follows:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If the information or evidence is still in your possession, 
please send it to us."  See the June 13, 2005 VCAA letter, 
page 2.  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the veteran with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific Dingess notice in the 
letter from the RO dated March 2006, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  
The veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations, and statements from employers as to job 
performance, and time lost due to service-connected 
disabilities as well as statements from people who have 
witnessed how the veteran has been affected by disability 
symptoms.

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule."  The veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve. 

The veteran's claims of entitlement to service connection 
were denied based on elements (2), in-service disease or 
injury, and (3), medical nexus.  As explained above, the 
veteran received proper VCAA notice as to his obligations, 
and those of VA, with respect to those crucial elements.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed disabilities. 

Further, there is no timing problem as to Dingess notice 
since, as indicated above, the veteran's claims were re-
adjudicated in a June 2007 SSOC, following the issuance of 
the March 2006 letter.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating the claims.  The evidence of record includes 
the veteran's statements, service treatment records, as well 
as VA and private treatment records.  Additionally, the 
veteran was afforded VA examinations in May 2002 and May 
2007.  The reports of these examinations reflect that the 
examining physicians reviewed the veteran's past treatment 
history, recorded his complaints, conducted appropriate 
examinations, and rendered diagnoses and opinions.

The Board recognizes the veteran's contention that he 
provided private treatment records pertaining to his 1992 
bilateral knee surgeries to the VA and that these records 
were subsequently lost.  See November 2005 Board hearing 
transcript, pgs. 7-9.  However, there is a presumption of 
regularity under which it is presumed that government 
officials "have properly discharged their official duties."  
See United States v. Chemical Foundation, Inc., 272 U. S. 1, 
14-15, 47 S. Ct. 1 (1926).  In Ashley v. Derwinski, 2 Vet. 
App. 307, 308-309 (1992), the Court found that the 
presumption of regularity applied to VA.  The Court found 
that the presumption of regularity supports the official acts 
of public officers and, in the absence of clear evidence to 
the contrary, courts presume that they have properly 
discharged their official duties.  See also Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).

Although the Board has considered the veteran's somewhat 
vague testimony regarding these records, such testimony alone 
is insufficient to rebut the presumption of administrative 
regularity.  The veteran and his representative have pointed 
to no specific evidence which supports the veteran's 
contention that the veteran submitted these private treatment 
records.  The presumption of administrative regularity has 
therefore not been rebutted.  

Further, to the extent that such private treatment records of 
the 1992 bilateral knee surgeries exist, the veteran has not 
provided any duplicate records to VA, nor has he completed an 
Authorization and Consent to Release Information forms (VA 
Form 21-4142) so that the records could be obtained by VA. 

Moreover, and significantly, even if such evidence were to 
exist it is not critical to the Board's decision in this 
case.  The medical evidence in the  record documents the 
veteran's history of bilateral knee surgery in 1992.  The 
fact that the veteran currently has bilateral knee 
disabilities is not in dispute.  The outcome of this case as 
to these two issues involves other elements, namely what 
occurred (or did not occur) in service and the relationship, 
if any, between the veteran's military service and his 
current disabilities.  Reports of knee surgery in 1992 would 
not answer such questions, and the veteran does not appear to 
so contend.    

The Board additionally observes that all due process concerns 
have been satisfied.  
See 38 C.F.R. § 3.103 (2007).  The veteran has retained the 
services of a representative and has been accorded the 
opportunity to present evidence and argument in support of 
his claims.  Further, as indicated above, he testified at a 
personal hearing before the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision as top 
these two issues.





	(CONTINUED ON NEXT PAGE)



1.  Entitlement to service connection for a left knee 
disability.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

Presumption of soundness and aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  
See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 
3.304(b) (2007).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2007).  "Clear and unmistakable evidence" is a 
more formidable evidentiary burden than the preponderance of 
the evidence standard.  
See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting 
that the "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than that of "clear and unmistakable 
evidence"].  It is an "onerous" evidentiary standard, 
requiring that the preexistence of a condition and the no-
aggravation result be "undebatable."  See Cotant v. West, 
17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) 
(2007).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of a 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2007).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Analysis

The veteran is seeking entitlement to service connection for 
a left knee disability.  He acknowledges that he had a pre-
existing left knee disability; he contends that such 
disability was aggravated by the demands of active military 
service.  See, e.g., the veteran's statement dated in 
December 2001.  

It is undisputed that the veteran currently has a left knee 
disability.  Specifically, the May 2007 VA examiner diagnosed 
the veteran with degenerative joint disease of the left knee 
with instability and anterior cruciate ligament (ACL) 
insufficiency.  

(i.)  Presumption of soundness

For reasons expressed immediately below, the Board finds that 
the evidence of record clearly and unmistakably establishes 
that the veteran had a left knee disability that pre-existed 
his military service.

The veteran's service medical records document an 
irregularity on the veteran's enlistment examination.  
Specifically, the veteran reported a history of "swollen or 
painful joints" at his June 1966 service enlistment 
examination.  The examiner noted a history of knee hematoma 
in eighth grade with no sequelae.  

The May 2007 VA examiner documented the veteran's report of a 
left knee injury in high school, which he was later told by 
an orthopedic surgeon was an ACL tear.  The veteran also 
reported a history of left knee instability prior to entering 
service.  Crucially, after examining the veteran and 
reviewing his VA claims file, the May 2007 examiner 
concluded, "[b]y history, [the veteran] had a left knee ACL 
tear playing football in high school.  He had recurrent left 
knee instability prior to entering the service."  

Accordingly, after a thorough review of the evidence, the 
Board finds that the competent medical evidence of record 
clearly and unmistakably demonstrates that the veteran's left 
knee disability pre-existed his active duty service.  As 
indicated above, the only medical opinion of record supports 
this conclusion.  Further, the veteran has not disputed that 
a left knee disability preceded his enlistment into military 
service.  Instead, the veteran has specifically asserted that 
this left knee disability pre-dated his enlistment into 
active military service.  See the Informal Hearing 
Presentation dated September 2008.  Accordingly, the 
presumption of soundness on enlistment has been rebutted.  

If, as here, the presumption of soundness is rebutted, the 
Board must then address the matter of whether the presumption 
of aggravation has been rebutted by clear and unmistakable 
evidence.  Thus, the Board will move on to a discussion of 
aggravation.  

(ii.)  Aggravation

As detailed above, a pre-existing injury will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2007).  For the reasons stated below, the Board 
finds that the evidence clearly and unmistakably shows that 
the veteran's pre-existing left knee condition was not 
aggravated by his military service.

The veteran's service treatment records indicate that he 
complained of left knee pain on two occasions, in July 1967 
and in September 1968.  Specific diagnoses were not made at 
either time.  There is no indication in the records that 
these were anything other than isolated episodes.  Further, 
in-service X-rays did not indicate any significant 
abnormalities.  See service treatment records dated July 1967 
and September 1968.  

The veteran's January 1969 separation examination indicated a 
history of 'swollen and painful joints,' which mirrored the 
veteran's reported history at the time of his entrance 
examination.  The veteran also reported 'trick or locked 
knee,' which the examining physician identified as pertaining 
to the veteran's right knee that was injured in an in-service 
accident.  Crucially, the examiner made no notations as to 
the veteran's left knee condition.  

With respect to the crucial question of whether the veteran's 
pre-existing left knee disability was aggravated during 
service, the May 2007 examiner reviewed the entire record and 
expressly discussed the veteran's in-service complaints of 
knee pain as well as his in-service injury to the right knee 
[which will be discussed in further detail below].  
Specifically, the May 2007 VA examiner determined that "[the 
veteran's] left knee [disability] is less likely as not 
related to any in-service injury or aggravated beyond its 
natural progression by in-service injury.  It is most likely 
. . . due to his high school injury prior to entering 
service."  In reaching that conclusion, the examiner opined, 
"[t]he natural history of an ACL tear in a young, active 
person is recurrent instability with tearing up of the 
cartilage and, left untreated, going on to arthritis.  [The 
veteran] did indeed have this problem."    

Neither the veteran nor his representative has produced a 
medical opinion to contradict the conclusions of the May 2007 
VA examiner.  [As will be discussed below, there is an 
October 2006 opinion of C.H., M.D., but this relates to the 
veteran's right knee, not the left knee.]  Thus, the May 2007 
VA examiner's opinion stands unchallenged as competent 
medical evidence on this crucial issue of aggravation.

The veteran has submitted his own statements as well as those 
of his relatives to support his claim of aggravation.  
However, to the extent that the veteran and other lay 
witnesses are now claiming that his left knee disability was 
aggravated by his military service, it is now well-
established that laypersons without medical training, such as 
the veteran, are not competent to comment on medical maters 
such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
491, 494-95 (1992); see also 
38 C.F.R. § 3.159(a) (1) (2007).  

In short, although the record shows two isolated complaints 
of left knee pain during the veteran's period of military 
service, the Board finds that the evidence, in the form of 
the service medical records, post-service medical records and 
medical opinion evidence, does not demonstrate that 
aggravation took place.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 
3.306(b) (2007); 
see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 
2002) [the mere occurrence of symptoms, in the absence of a 
demonstrated increase in the underlying severity, does not 
constitute aggravation of the disability].  

For these reasons, the Board finds that the evidence clearly 
and unmistakably shows that the veteran's pre-existing left 
knee disability was not aggravated during active duty.  
Accordingly, entitlement to service connection for the 
current left knee disability is not warranted.

2.  Entitlement to service connection for a right knee 
disability.

Relevant law and regulations

Service connection may be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when such 
are manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. § 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2007).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claims.  See 
38 C.F.R. § 3.303(b) (2007).

Analysis

The veteran seeks service connection for right knee 
disability on both a direct and a secondary basis.  The Board 
will address each theory in turn.  



Direct service connection

With regard to Hickson element (1), based on a review of the 
evidence and examination of the veteran, the May 2007 VA 
examiner diagnosed the veteran with degenerative joint 
disease of the right knee.  Accordingly, element (1) is 
satisfied.  

With regard to Hickson (2), in-service incurrence of disease 
or injury, the Board will separately address disease and 
injury.

As to in-service incurrence of disease, there is no evidence 
that the veteran had arthritis of the right knee during his 
military service or for decades thereafter.  Although service 
treatment records documented the veteran's complaints of 
right knee pain following a December 1967 accident, no 
specific diagnoses of degenerative joint disease or arthritis 
were made at that time.  In fact, a September 1968 notation 
indicates that x-rays of the veteran's right knee were 
normal.  

The earliest arthritis diagnosis of record was a December 
2001 VA treatment note.  Accordingly, there is of record no 
medical evidence to indicate that the veteran was diagnosed 
with arthritis for more than twenty years after his discharge 
from active military service, long after the end of the one 
year presumptive period referenced in 38 C.F.R. §§ 3.307, 
3.309.

With respect to injury, the record demonstrates that in 
December 1967, while on leave, the veteran sustained injury 
when a vehicle on which he was working fell on his right leg.  
Treatment records indicated that the veteran sustained a 
contusion of right thigh.  See Treatment record from The 
David City Hospital dated December 1967.  In a report of 
medical history n connection with his January 1969 separation 
examination, the veteran reported a history of 'swollen or 
painful joints' and 'trick or locked knee.'  The examiner at 
the time indicated that the veteran's report of 'trick knee' 
pertained to his right knee, which was injured in the 
accident, although the examiner noted no clinically 
significant symptoms at that time.  Accordingly, an in-
service injury has been demonstrated; Hickson element (2) is 
satisfied.  

Turning to crucial Hickson element (3), medical nexus, the 
Board has carefully evaluated the evidence and, for reasons 
stated immediately below, finds that a preponderance of the 
competent medical evidence of record supports a conclusion 
that the veteran's current right knee disability is not 
related to his military service.  

After examination of the veteran and a review of his claims 
file, the May 2007 VA examiner concluded, "[t]here is no 
medical documentation that the [veteran's] right knee gave 
him any problems after leaving service or prior to 1992.  I 
therefore conclude that it is less likely as not that his 
current right knee condition is directly related to any 
injury while in service."  

This opinion appears consistent with the evidence of record.  
Following the veteran's discharge from military service in 
1969, there is no evidence indicating that he complained of 
or was treated for a right knee disability until 1992, a 
period of over two decades.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) [noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact].  The veteran has 
been accorded ample opportunity to present such medical 
evidence in support of his claim, but has failed to do so.  
See 38 U.S.C.A. § 5107(a) (West 2002).

The only medical evidence of record which arguably supports 
the veteran's claim is an October 2006 letter from Dr. C.H.  
The letter does not provide a medical opinion as such, but 
rather appears to be rather vague a statement of support.  In 
the letter, Dr. C.H. states that the veteran reported that 
"he had knee injury when he was in the service . . . .  I 
believe the [veteran] should receive all possible benefits 
due to his service injury."  Dr. C.H.'s letter provided no 
rationale or analysis as to his statement that the veteran 
was entitled to benefits.  There is no indication that Dr. 
C.H. reviewed the veteran's claims file or pertinent medical 
records.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
[rejecting medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant document that would 
have enabled him to form an opinion on service connection on 
an independent basis].  In particular, Dr. C.H. did not 
comment on the essentially negative service treatment 
reports, as well as the decades-long period after service in 
which no right knee problems were reported by the veteran.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[the failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].  

This letter is of little probative value as it is too vague 
and inconclusive to be considered to be competent medical 
evidence.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
[medical evidence which is speculative, general or 
inconclusive in nature cannot support a claim].  

In addition to his own statements and those of his 
representative, the veteran has submitted several lay 
statements from his spouse and children in support of his 
claim.  To the extent that the veteran, his representative, 
or his relatives are themselves contending that these 
disabilities are related to the veteran's military service, 
it is now well-established that laypersons without medical 
training, such as the veteran, his representative, and his 
relatives, are not competent to comment on medical matters 
such as etiology.  See Espiritu, supra [lay persons without 
medical training are not competent to comment on medical 
matters such as diagnosis and etiology]; see also 38 C.F.R. § 
3.159(a)(1) (2007) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Thus, these statements, offered in 
support of the veteran's claim, are not competent medical 
evidence and do not serve to establish medical nexus.

In short, a preponderance of the competent medical opinion 
evidence is against the veteran's claim.

The veteran appears to be contending that he has had right 
knee problems continually since service.  The Board is of 
course aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, pertaining to chronicity and continuity of 
symptomatology.  However, supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. at 120-121 [there 
must be medical evidence demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  As discussed above there is no 
evidence of a right knee disability until 1992, more than 
twenty years after his discharge from active military 
service.  See Curry, supra.
Continuity of symptomatology after service is therefore not 
demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the veteran's claim also fails on this basis.

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2007).  In order to establish service connection for a 
claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The veteran is not service connected for any disability.  As 
has been discussed above, service connection for the left 
knee disability has been denied.  
The veteran's claim of entitlement to service connection for 
a right knee disability as secondary to his left knee 
disability is therefore denied.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for right knee disability.  The benefit sought on 
appeal is accordingly denied.





ORDER

Entitlement to service connection for left knee disability is 
denied.

Entitlement to service connection for right knee disability 
is denied.


REMAND

3.  Entitlement to service connection for bilateral leg and 
foot disabilities.

After having carefully considered the matter, and for the 
reasons expressed immediately below, the Board finds that the 
veteran's claim of entitlement to service connection for 
bilateral leg and foot disabilities must be remanded for 
additional evidentiary development.  

Reasons for remand

With respect to the veteran's claim of entitlement to service 
connection for bilateral leg and foot disabilities, the 
Board's March 2007 remand instructed the Veterans Benefits 
Administration (VBA) to forward the veteran's VA claims 
folder to a physician for a review of the medical records and 
an opinion as to "whether the veteran's current varicose 
veins and/or statis dermatitis is related to his military 
service or to his bilateral knee disabilities."

In May 2007, the veteran's claims file was forwarded to a 
physician who examined the veteran and provided an opinion 
specifically as to the veteran's bilateral knee disabilities.  
However, as to the veteran's varicose veins and statis 
dermatitis, the examiner stated, "[a]s the orthopedic 
examiner, I will review the knees, but defer the venous 
statis . . . to the general medicine evaluation."  There is 
no indication in the record that a general medicine 
evaluation was conducted or that a medical nexus opinion as 
to the veteran's varicose veins and/or statis dermatitis was 
obtained.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998) the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Because the Board's 
remand instructions have not been fully complied with, the 
case must be remanded so that this may be accomplished.

Accordingly, the case is REMANDED for the following action:

1.	VBA should arrange for a physician 
with appropriate expertise to 
review the veteran's VA claims file 
and provide an opinion as to 
whether it is at least as likely as 
not that the veteran's current 
varicose veins and/or statis 
dermatitis was caused or aggravated 
by his military service.  If the 
reviewing physician determines that 
an additional examination and/or 
diagnostic testing are necessary, 
this should be accomplished.  
A report should be prepared and 
associated with the veteran's VA 
claims file.

2.	After undertaking any additional 
development which it deems 
necessary, VBA should then re-
adjudicate the veteran's claim of 
entitlement to service connection 
for disabilities of the bilateral 
legs and feet.  If the benefit 
sought on appeal remains denied, 
VBA should provide the veteran and 
his representative with a 
supplemental statement of the case 
and allow an appropriate period of 
time for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


